Citation Nr: 1312471	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  11-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran had active service from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in March 2012 and October 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

The issue of entitlement to service connection for a right arm disability has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate development.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran contends that he injured his back during service.  Specifically, he contends that his current back disability is due to an injury that occurred during a training exercise.  He maintains that he fell down a hill while carrying a rucksack and was evacuated from the training area for treatment.  See November 2012 VA Form 21-4138 and June 2010 notice of disagreement.  In a March 2010 submission, the Veteran asserted that he was treated in 1954 for a back condition and in 1955 for a back and leg condition.  In this regard, the Board notes that service treatment records show the Veteran was treated for back pain in September 1954.  In December 1954, he was evacuated from a training area in Japan because of a back injury.  An April 1955 separation examination contains a normal clinical evaluation of the spine. 

The Veteran submitted a September 2009 correspondence from Dr. M.P. in which the doctor wrote:  "After reviewing the [patient's] medical records, I believe the back condition is secondary to the injury the patient had in 1954."  The Veteran contends that the doctor based his opinion on the STRs discussed above.  See December 2011 Appeal To Board Of Veterans' Appeals (VA Form 9).

June 2010 X-rays reveal extensive lower lumbar degenerative disc disease and facet osteoarthritis.

The Veteran was afforded a VA examination in June 2012.  The VA examiner opined that the Veteran's lumbar spine disability was not related to service, noting that "the active duty file is silent for a fall."  Importantly, the examiner based his opinion on an inaccurate factual basis.  As discussed above, the service treatment records establish that the Veteran was treated for back pain in September 1954 and sustained a back injury in December 1954.  Instead, the examiner focused on the Veteran's treatment for kidney disease in February 1954 and subsequent transfer to Fort Benning, Georgia for treatment.  Therefore, the Board concludes that the VA examiner's opinion is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In view of the foregoing, on remand another opinion is required to determine whether it is at least as likely as not that any current low back disability is related to service.

The Board acknowledges that the Veteran has requested a Spanish speaking examiner.  A review of the claims file indicates that the Veteran speaks Spanish and that English is not his native language.  December 2001 and August 2002 VA outpatient treatment records refer to a language barrier.  The Board notes that this language barrier may explain why the VA examiner focused on the Veteran's in-service treatment for abdominal pain.  Thus, any measures to correct this should be provided in the requested examination.

Finally, the claims file indicates that the Veteran receives disability benefits from the Social Security Administration.  Those records are not of record.  The duty to assist extends to obtaining Social Security Administration records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC shall obtain Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them in the claims file.  All efforts to obtain these records should be fully documented, and Social Security Administration must provide a negative response if these records are not available. 

2. The RO/AMC shall then, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional (preferably, a Spanish speaking clinician, if available).  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All testing deemed necessary by the examiner, including all imaging studies, should be performed and the results reported in detail. 

The examiner is requested to opine as to whether it is at least as likely as not that any currently diagnosed lumbar spine disability had its onset during the Veteran's active service or is otherwise related to his active service.  The examiner is asked to address September 1954 and December 1954 service treatment records, Dr. M.P.'s September 2009 opinion, the June 2010 X-rays, and any lay statements within the claims file. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a back disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner is unable to answer any question presented without resort to speculation, he or she must explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4. The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


